The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following Final office action is in response to communication regarding application 15/606084 dated 12/15/2020. In Applicant’s amendment,
Claims 1, 4, 5, 6, 8, 11, 12, 13, 15, 18, 20-22 are amended.Claims 1, 3-8, 10-15, 17, 18, 20-22 are currently pending and have been rejected as follows.

Response to Amendments
The 101 rejection in the previous office action is maintained.

Response to 101 Arguments
Applicant argues that the claims are not directed to a non-statutory subject matter, that the claim scope is limited with special definitions in the specification, that examiner made clear error by only looking at physical elements as additional elements, that the limitations integrate any judicial exception into a practical application because the amended claims regenerate and transmit a data structure, the claims recite a specific solution to a problem and are not a mere automation of manual process.
Applicant’s arguments have been considered but are not persuasive. The special definitions in the specification do not take the claims beyond the realm of abstract idea because the claim limitations recite an abstract idea. Examiner looked at the additional elements as recited in the claims and viewed the claims as a whole. The additional elements in these particular claims included database and network communication, and the additional elements did not add more to the claims as a whole. The recitation of data structure in the claims are or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use and do not integrate the claims to a practical application. The claim limitations cover concepts performed in the human mind or with pen and paper including observation, evaluation, judgement and opinion.  That is, other than reciting accessing, database, data 
















Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Claims 1, 3-8, 10-15, 17, 18, 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to an abstract idea without significantly more.  Examiner formulates the abstract idea analysis as follows:

Step 1: The claims fall within a statutory category, namely a method, a system, and a non-transitory computer readable medium.
[Step 1 = Yes, the claim falls within a statutory category]

Step 2A Prong One: The identified limitations in the claims that recite the abstract idea are (in bold):
A non-transitory computer-readable medium storing computer-executable instructions that when executed by a processor of a computer cause the computer to: 
in response to receiving a request to modify a scheduling data structure that includes a plurality of tasks, such that the scheduling data structure includes a hash table containing estimated times for the plurality of tasks, determine that the request is directed towards scheduling a first task to be performed using a first resource from a plurality of resources; access the scheduling data structure from a database via a network communication, wherein the scheduling data structure includes data records for: (i) a first set of tasks, upon which the first resource depends, to be performed using one or more other resources, and (ii) a second set of tasks, upon which the one or more other resources depend, to be performed using the first resource; (iii) assigned candidate time slots for the first and second set of tasks, and (iv) dependencies between the first set of tasks and the second set of tasks; analyze the data records to determine the dependencies between the first set of tasks to be performed using the one or more other resources and the second set of tasks to be performed using the first resource; assign a candidate time slot for performing the first task using the first resource based upon the dependencies; generate a candidate schedule for the plurality of resources, including the first resource, using the assigned candidate time slot for the first task using the first resource; evaluate the candidate schedule to calculate a candidate schedule performance score;  based at least on a number of conflicts identified in the dependencies between the first and second set of tasks in the candidate schedule; based at least on the candidate schedule performance score and the dependencies between the tasks and the resources, iteratively recalculate candidate time slots for performing the tasks until non- conflicting dependencies are determined, comprising: calculate a proposed start time and a proposed completion time for each of the plurality of tasks based upon a completion time of a previously calculated task and the estimated times in the hash table to generate modified candidate schedules until the start and completion times for at least one of the plurality of tasks are no longer changed and no conflicts exist between each of the plurality of tasks; and in response to determining when the proposed start times and the proposed completion times for at least one of the plurality of tasks are no longer changed and no conflicts exist between each of the plurality of tasks, regenerate the scheduling data structure, wherein the regenerated scheduling data structure includes a final candidate schedule; and transmit the regenerated scheduling data structure that shows the plurality of tasks with the non-conflicting dependencies to a user overORA170524-US-NP Page 4 of 39Application No.: 15/606084Filing Date: May 26, 2017Attorney Docket No.: 0RA170524 (0-439)the computer network, so that the user has access to up-to-date information about the regenerated scheduling data structure.
The bolded abstract idea limitations cover concepts performed in the human mind or with pen and paper including observation, evaluation, judgement and opinion.  That is, other than reciting accessing, database, data structure, computer network, records, processor and computer, nothing in the claim element precludes the step from being performed in the human mind or with pen and paper.  Additionally, the mere nominal recitation of a database, data structure and computer does not take the claim limitation out of the mental processes grouping.  Thus, the claim recites a mental process.
The dependent claims also recite the mental processes abstract idea and merely narrow the abstract idea such as to resources and time, and to vehicle resources. Dependent claims 3, 10, 17 recite number of conflicts in dependencies, claims 4, 11, 18 recite conflicts in tasks, claims 5, 12, 19 recite dependencies to be performed using resources, claims 6, 13, 20 recite dependency on tasks and calculating candidate times. Claims 7, 14 recite vehicles as a first resource. Claims 21 and 22 recite comparing performance scores.

Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
A non-transitory computer-readable medium storing computer-executable instructions that when executed by a processor of a computer cause the computer to: 
in response to receiving a request to modify a scheduling data structure that includes a plurality of tasks, such that the scheduling data structure includes a hash table containing estimated times for the plurality of tasks, determine that the request is directed towards scheduling a first task to be performed using a first resource from a plurality of resources; access the scheduling data structure from a database via a network communication, wherein the scheduling data structure includes data records for: (i) a first set of tasks, upon which the first resource depends, to be performed using one or more other resources, and (ii) a second set of tasks, upon which the one or more other resources depend, to be performed using the first resource; (iii) assigned candidate time slots for the first and second set of tasks, and (iv) dependencies between the first set of tasks and the second set of tasks; analyze the data records to determine the dependencies between the first set of tasks to be performed using the one or more other resources and the second set of tasks to be performed using the first resource; assign a candidate time slot for performing the first task using the first resource based upon the dependencies; generate a candidate schedule for the plurality of resources, including the first resource, using the assigned candidate time slot for the first task using the first resource; evaluate the candidate schedule to calculate a candidate schedule performance score; based at least on a number of conflicts identified in the dependencies between the first and second set of tasks in the candidate schedule; based at least on the candidate schedule performance score and the dependencies between the tasks and the resources, iteratively recalculate candidate time slots for performing the tasks until non- conflicting dependencies are determined, comprising: calculate a proposed start time and a proposed completion time for each of the plurality of tasks based upon a completion time of a previously calculated task and the estimated times in the hash table to generate modified candidate schedules until the start and completion times for at least one of the plurality of tasks are no longer changed and no conflicts exist between each of the plurality of tasks; and in response to determining when the proposed start times and the proposed completion times for at least one of the plurality of tasks are no longer changed and no conflicts exist between each of the plurality of tasks, regenerate the scheduling data structure, wherein the regenerated scheduling data structure includes a final candidate schedule; and transmit the regenerated scheduling data structure that shows the plurality of tasks with the non-conflicting dependencies to a user overORA170524-US-NP Page 4 of 39Application No.: 15/606084Filing Date: May 26, 2017Attorney Docket No.: 0RA170524 (0-439)the computer network, so that the user has access to up-to-date information about the regenerated scheduling data structure.

The additional elements of accessing, database, data structure, computer network, records, processor and computer are no more than mere instructions to apply the exception using computer components.  The claims recite additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  They use the computer as a tool to perform the abstract idea. The additional elements in the dependent claims are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f), or as in claims 7, 14, recite vehicles as a resource for a task.
[Step 2A = Yes, the claim is directed to the abstract idea]

Step 2B: Claims 1, 3-8, 10-15, 17, 18, 20-22 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level of generality such as processor, database, data structure (see original specification paragraphs [0071], [0072]). The dependent claims merely further narrow the abstract idea. Claims 7, 14 recite vehicle as a task resource. The limitations are directed to 
[Step 2B = No, the claim does not provide an inventive concept significantly more than the abstract idea]The claims are ineligible.	
	













Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akosua Kyereme-Tuah whose telephone number is 571-272-6435.  The examiner can normally be reached on Mondays-Thursdays 8am-5pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/AKOSUA KYEREME-TUAH/               Primary Examiner, Art Unit 3623                                                                                                                                                                                         
	February 24, 2021